DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. Claims 1, 6, 8, and 15 are amended. Claims 2, 5, 10-13, and 16-20 are as previously presented. Claims 3, 4, 7, 9, and 14 are as previously presented. This is a non-final office action in response to arguments, amendments, and the request for continued examination filed 3/10/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed 3/10/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejection under 112 (presented on p. 7-8 under the heading “A. Rejections under 35 U.S.C. §112”), the amendments and arguments are persuasive and the previously made rejection is therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 102 and 103 (presented on p. 8-9 under the heading “B. Rejections under 35 U.S.C. § 102” and p. 9 under the heading “C. Rejections under 35 U.S.C. § 103”), the arguments appear to be moot, as the arguments pertain to language (“inversely relating to the position…”) that is not in the claims as presently amended. However, upon further consideration of the claims filed 3/10/2021, the arguments are persuasive in that US2010/0225264A1 (Okuda et al.) does not disclose each and every limitation of the claims as presently amended. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of Publication US2015/0239320A1 (Eisenhour et al.) and Publication US2018/0105022A1 (Jones et al.) as well as the art previously made of record of Publication US2014/0223943A1 (Ichishi et al.).

Specification
The disclosure is objected to because of the following issues:
The specification (see ¶0050) recites sensors to determine a sound-reflecting structure, including radar, sonar, or lidar. For the embodiment of sonar it is readily apparent how sonar determines a sound-reflecting structure, and lidar is known in the art to be able to determine material properties that would affect sound such as porosity. However, it is not clear or readily apparent how radar can be used to determine a sound-reflecting structure, the subject matter therefore lacking sufficient support and description.


Claim Objections
Claims 1-3, 8, and 15 are objected to because of the following informalities:
Claims 1, 8, and 15 should be presented as amended including markup or changes relative to the Claims filed 10/09/2020, rather than the Claims filed 1/11/2021, as the Claims filed 1/11/2021 were not entered into the record.
In Claims 2 and 3 "the position of the window" should instead read "a position of the window" as there is no antecedent basis for this term.
In Claim 15, "an amount by which the reduction of the duty" should instead read "an amount of the reduction of the duty" or "an amount by which the duty is reduced"
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 8, and 15, the phrase “to reduce a level of the noise entering the vehicle through the window” (in Claims 1 and 8) and “to reduce noise entering through the window” (in Claim 15) renders the claims indefinite. The phrase recites an intended use or intended result of the reducing of duty, however it is not clear how the noise entering through the window is actually reduced and whether this is merely an effect corresponding to the component outputting less noise, or alternatively if the effect is due to some other phenomena such as interaction with background noise, frequency or resonance effects, noise cancellation, or something else entirely. In other words, it is not clear how the phrase further limits the rest of the claim. For the purposes of examination, the phrase is treated as intended use and receiving little patentable weight, and is interpreted as any reduction of a level of noise generated by the operational component that therefore causes reduced noise propagation.
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-7), Claim 8 (for Claims 9-14) and Claim 15 (for Claims 16-20) and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2015/0239320A1 (Eisenhour et al.) in view of Publication US2014/0223943A1 (Ichishi et al.).

Regarding Claim 1, Eisenhour et al. discloses a vehicle (see Figure 1, [0014]) comprising:
an operational component external to a cabin of the vehicle (see Figure 2, [0015-0016], blower 24 which is upstream of air outlets into the passenger compartment (i.e. external to the volume that defines the compartment)), wherein noise generated by the operational component increases with a duty of the operational component (see [0024, 0045] higher noise of the blower corresponding to higher airflow and higher blower speed (duty)); and
a computer processor (see [0056] controller 34 may be a processor) configured to control the duty of the operational component (see [0039], controller 34 performing the mode in Figure 5, including [0046] controlling the blower speed (Bspeed)) by reducing the duty of the operational component when a window of the vehicle is open (see [0041] when the driver’s window is open (yes in S2), and [0045] blower speed Bspeed is greater than a Limit speed in S7, then [0046] in S9 the blower speed is set to be the limit, i.e. the duty is reduced as compared to the previous Bspeed value), an amount of the reduction of the duty being based on at least one of:
a speed of the vehicle (see Figure 5, the determination and reduction in S7 and S9 are based on the speed of the vehicle considered and a “No” in S3 rather than a “Yes” at S3 which leads to a zero amount of reduction if the blower continues to be operated at Bspeed in S8), and

Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Eisenhour et al. does not explicitly recite reducing the duty:
to reduce a level of the noise entering the vehicle through the window.
Examiner's note: this phrase merely recites an intended use or result of the “reducing” and therefore receives little patentable weight, however for the purposes of compact prosecution a full rejection of the limitation is provided.

However Ichishi et al. teaches a vehicle (see Figure 1, [0034] air conditioning system in a vehicle,) including operational components (see Figure 1 air conditioning components such as [0042] compressor 11 or [0053] blower fan 16a for a heat exchanger) the components making noise,
the noise entering the vehicle through the window (see [0009-0011] noise emitted from air conditioner components can bounce off a wall or ceiling and generate an offensive sound and the invention aims to balance occupant comfort and noise offense, i.e. the noise may be directed back to the vehicle and therefore enters through vehicle surfaces including [0091] windows).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the noise of air conditioning components, as described in Eisenhour et al. may enter the vehicle windows, as is taught by Ichishi et al., and to modify Eisenhour et al. to consider environmental factors for this reason, as is taught by Ichishi et al., with the motivation of enhancing the robustness of the system and increase user satisfaction by avoiding obtrusive noise generation (see Ichishi et al. [0009-0011]).

Regarding Claim 2, Eisenhour et al. discloses the vehicle of claim 1, wherein:
the operational component includes a rotating component (see Figure 2, and Claim 1, blower 24 being a rotating fan type motor and component);
the noise generated by the operational component increases with a speed of rotation of the rotating component (see [0024, 0045] higher noise of the blower corresponding to higher airflow and higher blower speed (duty)); and
the computer processor is further configured to control the speed of rotation of the rotating component based on the position of the window of the vehicle (see [0041] based on the driver’s window being in an open position (yes in S2)) and at least one of:
the speed of the vehicle (see Figure 5, the determination and reduction in S7 and S9 are based on the speed of the vehicle considered and a “No” in S3 rather than a “Yes” at S3 which leads to a zero amount of reduction if the blower continues to be operated at Bspeed in S8), and
the presence of the sound-reflecting structure proximate to the vehicle.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 3, Eisenhour et al. discloses the vehicle of claim 1, further comprising:
one or more sensors configured to detect the position of the window of the vehicle (see [0030-0031] window sensor 52 detecting open and closed positions or every position the window is moved to) and at least one of:
the speed of the vehicle (see [0030] speed sensor 54), and
the presence of the sound-reflecting structure proximate to the vehicle.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 4, Eisenhour et al. discloses the vehicle of claim 1, wherein the controller is further configured to reduce the duty of the operational component (see Figure 5, [0045-0046] reduction from Bspeed to Limit) responsive to:
the window of the vehicle being open (see Figure 5, [0041] “Yes” in S2), and
the speed of the vehicle being less than a speed threshold (see Figure 5, [0041] “No” in S3, wherein the speed is not greater than some value that is “approximately zero.” I.e. in a case where speed is zero, speed is less than some small “approximately zero” threshold speed.).


Regarding Claim 6, Eisenhour et al. does not explicitly recite the vehicle of claim 4, wherein the computer processor is further configured to further reduce the duty of the operational component responsive to:
the sound-reflecting structure being proximate to the vehicle.

However Ichishi et al. teaches the vehicle as recited above,
wherein the computer processor is further configured to further reduce the duty of the operational component (see [0231] reducing noise by decreasing an upper limit value for a compressor capability [0045] by speed control or [0241] an availability factor of the blower fan [0176] by speed control) responsive to:
the sound-reflecting structure being proximate to the vehicle (see [0231, 0241], the reduction in response to the determination that the vehicle may be in a garage or parking lot with walls or ceilings that sound may bounce off of).
Eisenhour et al. to be decreased in response to a sound-reflecting structure, as is taught by Ichishi et al., resulting in the processor being configured to “further reduce” the duty as compared to the original Bspeed and first reduction to the “Limit” speed, with the motivation of enhancing the utility and flexibility of the vehicle to balance occupant needs and noise generation (see Ichishi et al. [0009-0011]).

Regarding Claim 7, Eisenhour et al. discloses the vehicle of claim 1, wherein the rotating component comprises at least one of:
an electric cooling fan (see Figure 2, blower 24 being a fan type air blower and [0024] under electric control);
an electric compressor;
an alternator;
a power steering pump; and
a water pump.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 8, Eisenhour et al. discloses a method (see Figure 5, [0039]) for a vehicle (see Figure 1, [0014]), the method comprising:
one or more sensors detecting a position of a window of the vehicle (see [0041] step S2 detecting window open state via window sensor 52); and
an electronic control unit (ECU) (see [0056] controller 34, a microcomputer) controlling the duty of an operational component of the vehicle (see [0039], controller 34 performing the mode in Figure 5, including [0046] controlling the blower speed (Bspeed) of blower 24 (an operational component)) by reducing the duty of the operational component when the window of the vehicle is open (see [0041] when the driver’s window is open (yes in S2), and [0045] blower speed Bspeed is greater than a Limit speed in S7, then [0046] in S9 the blower speed is set to be the limit, i.e. the duty is reduced as compared to the previous Bspeed value), the reduction of the duty being based on at least one of:
a speed of the vehicle (see Figure 5, the determination and reduction in S7 and S9 are based on the speed of the vehicle considered and a “No” in S3 rather than a “Yes” at S3 which leads to a zero amount of reduction if the blower continues to be operated at Bspeed in S8), and
a presence of a sound-reflecting structure proximate to the vehicle;
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
wherein the operational component is external to a cabin of the vehicle (see Figure 2, [0015-0016], blower 24 is upstream of air outlets into the passenger compartment (i.e. external to the volume that defines the compartment)); and
wherein noise generated by the operational component increases with a duty of the operational component (see [0024, 0045] higher noise of the blower corresponding to higher airflow and higher blower speed (duty)).

Eisenhour et al. does not explicitly recite reducing the duty:
to reduce a level of the noise entering the vehicle through the window.
Examiner's note: this phrase merely recites an intended use or result of the “reducing” and therefore receives little patentable weight, however for the purposes of compact prosecution a full rejection of the limitation is provided.

However Ichishi et al. teaches a method in a vehicle (see Figures 7-9 and [0034] air conditioning system in a vehicle) including operational components (see Figure 1 air conditioning components such as [0042] compressor 11 or [0053] blower fan 16a for a heat exchanger) the components making noise,
the noise entering the vehicle through the window (see [0009-0011] noise emitted from air conditioner components can bounce off a wall or ceiling and generate an offensive sound and the invention aims to balance occupant comfort and noise offense, i.e. the noise may be directed back to the vehicle and therefore enters through vehicle surfaces including [0091] windows).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the noise of air conditioning components, as described in Eisenhour et al. may enter the vehicle windows, as is taught by Ichishi et al., and to modify Eisenhour et al. to consider environmental factors for this reason, as is taught by Ichishi et al., with the motivation of enhancing the robustness of the system and increase user satisfaction by avoiding obtrusive noise generation (see Ichishi et al. [0009-0011]).

Regarding Claim 9, Eisenhour et al. discloses the method of claim 8, wherein:
the operational component includes a rotating component (see Figure 2, and Claim 1, blower 24 being a rotating fan type motor and component);
the noise generated by the operational component increases with a speed of rotation of the rotating component (see [0024, 0045] higher noise of the blower corresponding to higher airflow and higher blower speed (duty)); and
(see [0041] based on the driver’s window being in an open position (yes in S2)) and at least one of:
the speed of the vehicle (see Figure 5, the determination and reduction in S7 and S9 are based on the speed of the vehicle considered and a “No” in S3 rather than a “Yes” at S3 which leads to a zero amount of reduction if the blower continues to be operated at Bspeed in S8), and
the presence of the sound-reflecting structure proximate to the vehicle.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 10, Eisenhour et al. discloses the method of claim 8, further comprising:
the one or more sensors detecting at least one of:
the speed of the vehicle (see [0030] speed sensor 54), and
the presence of the sound-reflecting structure proximate to the vehicle.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 11, Eisenhour et al. discloses the method of claim 8, further comprising:
the ECU reducing the duty of the operational component (see Figure 5, [0045-0046] reduction from Bspeed to Limit) responsive to the window of the vehicle being open (see Figure 5, [0041] “Yes” in S2), and
the speed of the vehicle being less than a speed threshold (see Figure 5, [0041] “No” in S3, wherein the speed is not greater than some value that is “approximately zero.” I.e. in a case where speed is zero, speed is less than some small “approximately zero” threshold speed.).

Regarding Claim 13, Eisenhour et al. does not explicitly recite the method of claim 11, further comprising:
the ECU further reducing the duty of the operational component responsive to the sound-reflecting structure being proximate to the vehicle.

However Ichishi et al. teaches the method as recited above,
the ECU further reducing the duty of the operational component (see [0231] reducing noise by decreasing an upper limit value for a compressor capability [0045] by speed control or [0241] an availability factor of the blower fan [0176] by speed control) responsive to the sound-reflecting structure being proximate to the vehicle (see [0231, 0241], the reduction in response to the determination that the vehicle may be in a garage or parking lot with walls or ceilings that sound may bounce off of).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the “Limit” value of Eisenhour et al. to be decreased in response to a sound-reflecting structure, as is taught by Ichishi et al., resulting in the ECU “further” reducing the duty as compared to the original Bspeed and first reduction to the “Limit” value, with the motivation of enhancing the utility and flexibility of the vehicle to balance occupant needs and noise generation (see Ichishi et al. [0009-0011]).

Regarding Claim 14, Eisenhour et al. discloses the method of claim 8, wherein the rotating component comprises at least one of:
an electric cooling fan (see Figure 2, blower 24 being a fan type air blower and [0024] under electric control);

an alternator;
a power steering pump; and
a water pump.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 15, Eisenhour et al. discloses a non-transitory computer-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method for a vehicle (see [0056] controller 34 being a processor with programs in a memory circuit), the method comprising:
determining a position of a window of the vehicle (see [0041] step S2 detecting window open state via window sensor 52, performing (Figure 5) a method (Figure 1) in a vehicle); and
controlling the duty of an operational component of the vehicle (see [0039], controller 34 performing the mode in Figure 5, including [0046] controlling the blower speed (Bspeed) of blower 24 (an operational component)) by reducing the duty of the operational component when the window of the vehicle is open (see [0041] when the driver’s window is open (yes in S2), and [0045] blower speed Bspeed is greater than a Limit speed in S7, then [0046] in S9 the blower speed is set to be the limit, i.e. the duty is reduced as compared to the previous Bspeed value), an amount by which the reduction of the duty of the operational component is based on at least one of:
a speed of the vehicle (see Figure 5, the determination and reduction in S7 and S9 are based on the speed of the vehicle considered and a “No” in S3 rather than a “Yes” at S3 which leads to a zero amount of reduction if the blower continues to be operated at Bspeed in S8), and

Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
wherein the operational component is external to a cabin of the vehicle (see Figure 2, [0015-0016], blower 24 is upstream of air outlets into the passenger compartment (i.e. external to the volume that defines the compartment)); and
wherein noise generated by the operational component increases with a duty of the operational component (see [0024, 0045] higher noise of the blower corresponding to higher airflow and higher blower speed (duty)).

Eisenhour et al. does not explicitly recite reducing the duty:
to reduce noise entering through the window.
Examiner's note: this phrase merely recites an intended use or result of the “reducing” and therefore receives little patentable weight, however for the purposes of compact prosecution a full rejection of the limitation is provided.

However Ichishi et al. teaches a method in a vehicle (see Figures 7-9 and [0034] air conditioning system in a vehicle) including operational components (see Figure 1 air conditioning components such as [0042] compressor 11 or [0053] blower fan 16a for a heat exchanger) the components making noise,
the noise entering through the window (see [0009-0011] noise emitted from air conditioner components can bounce off a wall or ceiling and generate an offensive sound and the invention aims to balance occupant comfort and noise offense, i.e. the noise may be directed back to the vehicle and therefore enters through vehicle surfaces including [0091] windows).
Eisenhour et al. may enter the vehicle windows, as is taught by Ichishi et al., and to modify Eisenhour et al. to consider environmental factors for this reason, as is taught by Ichishi et al., with the motivation of enhancing the robustness of the system and increase user satisfaction by avoiding obtrusive noise generation (see Ichishi et al. [0009-0011]).

Regarding Claim 16, Eisenhour et al. discloses the computer-readable storage medium of claim 15, wherein:
the operational component includes a rotating component (see Figure 2, and Claim 1, blower 24 being a rotating fan type motor and component);
the noise generated by the operational component increases with a speed of rotation of the rotating component (see [0024, 0045] higher noise of the blower corresponding to higher airflow and higher blower speed (duty)); and
controlling the duty of an operational component comprises controlling the speed of rotation of the rotating component based on the position of the window of the vehicle (see [0041] based on the driver’s window being in an open position (yes in S2)) and at least one of:
the speed of the vehicle (see Figure 5, the determination and reduction in S7 and S9 are based on the speed of the vehicle considered and a “No” in S3 rather than a “Yes” at S3 which leads to a zero amount of reduction if the blower continues to be operated at Bspeed in S8), and
the presence of the sound-reflecting structure proximate to the vehicle.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 17, Eisenhour et al. discloses the computer-readable storage medium of claim 15, wherein the method further comprises:
detecting at least one of:
the speed of the vehicle (see [0030] speed sensor 54), and
the presence of the sound-reflecting structure proximate to the vehicle. 
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 18, Eisenhour et al. discloses the computer-readable storage medium of claim 15, wherein the method further comprises:
reducing the duty of the operational component (see Figure 5, [0045-0046] reduction from Bspeed to Limit) responsive to the window of the vehicle being open (see Figure 5, [0041] “Yes” in S2), and
the speed of the vehicle being less than a speed threshold (see Figure 5, [0041] “No” in S3, wherein the speed is not greater than some value that is “approximately zero.” I.e. in a case where speed is zero, speed is less than some small “approximately zero” threshold speed.).

Regarding Claim 20, Eisenhour et al. does not explicitly recite the computer-readable storage medium of claim 18, wherein the method further comprises:
further reducing the duty of the operational component responsive to the sound- reflecting structure being proximate to the vehicle.

However Ichishi et al. teaches the method as recited above, wherein the method further comprises:
(see [0231] reducing noise by decreasing an upper limit value for a compressor capability [0045] by speed control or [0241] an availability factor of the blower fan [0176] by speed control) responsive to the sound- reflecting structure being proximate to the vehicle (see [0231, 0241], the reduction in response to the determination that the vehicle may be in a garage or parking lot with walls or ceilings that sound may bounce off of).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the “Limit” value of Eisenhour et al. to be decreased in response to a sound-reflecting structure, as is taught by Ichishi et al., resulting in the program “further” reducing the duty as compared to the original Bspeed and first reduction to the “Limit” value, with the motivation of enhancing the utility and flexibility of the vehicle to balance occupant needs and noise generation (see Ichishi et al. [0009-0011]).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2015/0239320A1 (Eisenhour et al.) in view of Publication US2014/0223943A1 (Ichishi et al.), further in view of Publication US2018/0105022A1 (Jones et al.).
Regarding Claim 5, Eisenhour et al. further discloses the vehicle comprising a memory (see [0056]).

Eisenhour et al. does not explicitly recite the vehicle of claim 4, further comprising:
a memory configured to store a duty map;
wherein the computer processor is further configured to reduce the duty of the operational component according to the duty map.

However Jones et al. teaches a technique for blower duty control in vehicle applications (see e.g. Figure 1, Claim 7 controlling blower power) for comprising:
a memory configured to store a duty map (see [0020] a table stored in the memory storage device for duty cycle information);
wherein the computer processor is further configured to reduce the duty of the operational component according to the duty map (see [0023] the processing module controlling the blower to a particular speed, and a lower adjusted value can be based on duty cycle as defined by the table).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Eisenhour et al. to use a duty map for control, as is taught by Jones et al., with the motivation of enhancing the robustness of the system and flexibility to provide additional control schemes during startup (see e.g. Jones et al. [0009]).

Regarding Claim 12, Eisenhour et al. further discloses the ECU comprising a memory (see [0056]).

Eisenhour et al. does not explicitly recite the method of claim 11, further comprising:
the ECU storing a duty map; and
the ECU reducing the duty of the operational component according to the duty map.

However Jones et al. teaches a technique for blower duty control in vehicle applications (see e.g. Figure 1, Claim 7 controlling blower power) for comprising:
the ECU storing a duty map (see [0020] a table stored in the memory storage device for duty cycle information); and
 (see [0023] the processing module controlling the blower to a particular speed, and a lower adjusted value can be based on duty cycle as defined by the table).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Eisenhour et al. to use a duty map for control, as is taught by Jones et al., with the motivation of enhancing the robustness of the system and flexibility to provide additional control schemes during startup (see e.g. Jones et al. [0009]).
Regarding Claim 19, Eisenhour et al. further discloses the vehicle comprising a memory (see [0056]).

Eisenhour et al. does not explicitly recite the computer-readable storage medium of claim 18, wherein the method further comprises:
storing a duty map; and
reducing the duty of the operational component according to the duty map.

However Jones et al. teaches a technique for blower duty control in vehicle applications (see e.g. Figure 1, Claim 7 controlling blower power) for comprising:
storing a duty map (see [0020] a table stored in the memory storage device for duty cycle information); and
reducing the duty of the operational component according to the duty map (see [0023] the processing module controlling the blower to a particular speed, and a lower adjusted value can be based on duty cycle as defined by the table).
Eisenhour et al. to use a duty map for control, as is taught by Jones et al., with the motivation of enhancing the robustness of the system and flexibility to provide additional control schemes during startup (see e.g. Jones et al. [0009]).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20180001784-A1 teaches subject matter including a duty map of cabin blower speeds (see e.g. Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619